Citation Nr: 0504445	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from May 1968 to August 1971 and who died in 
May 2001, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  During the veteran's lifetime, service connection had 
been established for post-traumatic stress disorder, 
evaluated at 50 percent; residuals of a shell fragment wound 
of the right arm with retained fragments, evaluated at 
10 percent; and for bilateral hearing loss with deformed left 
tympanic membrane, malaria and residuals of a shell fragment 
wound of the left buttocks, all evaluated as noncompensably 
disabling, for a combined schedular evaluation of 60 percent.  

3.  The veteran's death certificate showed he died in May 
2001 of an immediate cause of death of acute cocaine 
intoxication complicating cardiomegalymegalia, with other 
significant conditions contributing to death, but not related 
to the cause of death listed as hepatitis C infection.  

4.  Cardiovascular disease was not manifested during service 
or within one year of separation from service, and is not 
shown to be related to service or to a service connected 
disability.

5.  A substance abuse disorder is not shown to be causally or 
etiologically related to, or a manifestation of the veteran's 
service-connected post-traumatic stress disorder.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter to the 
appellant dated in August 2001 specifically notified her of 
the provisions of the VCAA including the evidence necessary 
to substantiate her claim and the division of 
responsibilities between the VA and the appellant for 
obtaining that evidence.  The Board also notes that the VCAA 
letter was provided to the appellant prior to the June 2002 
rating decision, the initial unfavorable decision in this 
case.  Therefore, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file as are private and 
medical records identified by the appellant with the 
exception of medical records from Andre Stuart, M.D.  With 
respect to those records, at the appellant's hearing before 
the BVA at the RO in October 2004 she and her representative 
indicated that they were going to obtain those records and 
submit them in support of the appellant's claim.  It was 
agreed that the record would be held open for a period of 
60 days in order to afford the appellant an ample period of 
time to submit those records.  The appellant was also 
informed that if additional time was needed that an extension 
of the 60-day period of time could be requested.  However, 
neither the appellant nor her representative have submitted 
private medical records from Dr. Stuart as represented at the 
personal hearing, and therefore, the Board is left to assume 
that those records are unavailable or the appellant decided 
not to submit those medical records.  The Board would 
observe, however, that an October 2004 statement from Dr. 
Stuart indicated that he was employed by Kaiser Permanente 
and that evidence from Kaiser Permanente contains records 
signed by Dr, Stuart.  Therefore, the Board finds that all 
obtainable records, in the form of service, VA and private 
medical records have been obtained.  

The Board also believes that the medical evidence of record 
is sufficient to make a decision on the appellant's claim.  
38 U.S.C.A. § 5103A(d).  In this regard, under the VCAA and 
the VA's duty to assist, a medical examination, or in a case 
involving a claim for survivor benefits, a medical opinion, 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds, as will be explained more 
fully below, that there is no evidence that the cause of the 
veteran's death was in any way related to service or to his 
service-connected PTSD.  The Board does acknowledge the 
October 2004 statement from Dr. Stuart submitted at the time 
of the appellant's personal hearing before the BVA at the RO, 
in which he stated that he had been treating the veteran 
until the date of his death and that this treatment included 
treatment for PTSD, which Dr. Stuart stated was definitely a 
contributing factor in the veteran's use of illegal drugs.  
However, as indicated above, Dr. Stuart's statement indicates 
that he was employed by Kaiser Permanente and records from 
Kaiser Permanente, including records signed by Dr. Stuart do 
not contain any evidence of treatment for PTSD or substance 
abuse.  Therefore, the Board finds that the evidence of 
record is sufficient to decide the case and that an 
additional medical opinion is unnecessary.  

One other point regarding due process, at the appellant's 
personal hearing her representative related that the 
appellant had not received the Statement of the Case issued 
in connection with her current appeal.  While the Board 
observes that the appellant did complete, sign and return a 
VA Form 9 (Appeal to Board of Veterans Appeals) that was 
enclosed with the Statement of the Case sent to the appellant 
by the RO, the appellant's representative stated that he had 
explained the basis of the denial of the claim to the 
appellant and represented that a copy of the Statement of the 
Case would be provided to the appellant from the 
representative's file.  The appellant was also given an 
opportunity to postpone her hearing, but the appellant 
indicated that she desired to proceed with the hearing and 
the processing of her claim.  Transcript at 4-5.  Therefore, 
to the extent that the RO may have inadvertently neglected to 
include the Statement of the Case with the cover letter and 
the VA Form 9 provided to the appellant, the Board finds that 
this defect has been cured based on the representation made 
by the appellant and her representative at the time of her 
hearing and the representative furnishing a copy of the 
Statement of the Case to the appellant.  

Therefore, the Board finds that the notification and 
assistance requirements of the VCAA have been satisfied.  The 
appellant has been notified of the evidence necessary to 
substantiate her claim and the division of responsibilities 
between the VA and the appellant for obtaining that evidence, 
and all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
Accordingly, the Board finds that the case is ready for 
appellate review.  

Background and Evidence

Service medical records, including a report of a medical 
examination performed in August 1971 in connection with the 
veteran's separation from service, contain no evidence of 
complaints, treatment or diagnosis of any cardiovascular 
disease.  

A report of a VA general medical examination performed in 
August 1973 contains no evidence of complaints, treatment or 
diagnosis of any cardiovascular disease.  

A report of a VA neuropsychiatric examination performed in 
November 1985 concluded with diagnoses of mixed personality 
disorder and minimal residuals of a cerebral concussion.  
During that examination it was noted that there was only a 
minor preoccupation with Vietnam.  Also during the 
examination the veteran reported that in 1983 he was charged 
with possession of drugs but that since that date he had been 
clean.  

Private medical records received in December 1986 include 
records dated in February 1984 that show the veteran was seen 
with complaints of being unable control himself, including 
his temper.  It was noted that at that point the veteran's 
alcohol intake and usage of drugs, including cocaine, crystal 
and pills had increased.  It was noted that the veteran 
claimed that this was the first time he had used drugs and 
that he apparently did so for approximately seven months 
until August 1983.  The diagnoses following the evaluation 
were post-traumatic stress syndrome and alcohol abuse.  

A report of a VA psychiatric examination performed in May 
1988 shows the veteran reported that he used alcohol and 
drugs very heavily following his return to the United States 
following service until 1980 and 1984.  The veteran reported 
that he last used cocaine in 1983 and alcohol in 1984.  It 
was also recorded that the veteran had used amphetamines and 
other available drugs.  Following a diagnosis of PTSD, 
concurred in by a board of three VA examiners, a rating 
decision dated in June 1988 granted service connection for 
PTSD and assigned a 50 percent evaluation.  

A report of a VA examination performed in December 1992 noted 
a past medical history of hypertension, and following the 
examination the pertinent diagnosis was hypertension under 
fair control.  

A report of a VA examination performed in March 1998 records 
that the veteran had disorders which included hypertension 
and panic attacks, with the first attack occurring 
approximately 10 years ago at which time the veteran thought 
he was having a heart attack.  Following the examination, the 
pertinent diagnoses in addition to the diagnosis of PTSD were 
hypertension and congestive heart failure.

The veteran's certificate of death shows he died in May 2001 
of an immediate cause of death of acute cocaine intoxication 
complicating cardiomegalymegalia.  Other significant 
conditions listed as contributing to death, but not related 
to the cause of death, was hepatitis C infection.  The 
veteran's death was determined to be accidental.  

A letter from the RO to the appellant informed her of the 
substance of the VCAA.  That letter informed the appellant of 
the evidence necessary to substantiate her claim and 
explained the division of responsibilities between the 
appellant and the VA for obtaining that evidence.  In 
response, the appellant submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) to permit the RO to obtain 
medical records dated between 1989 and 2001 from Kaiser 
Permanente.  

The records obtained from Kaiser Permanente were dated 
between 1988 and 2001 and contained no evidence of treatment 
or diagnosis for cardiovascular disease, psychiatric 
symptomatology or substance abuse.  A record dated in 
November 1998 shows the veteran was seen for evaluation of 
chest pain.  At that time the veteran reported that 
approximately a year and a half ago he had a similar episode 
at which time he had a stress thalium scan which was 
apparently normal.  The veteran had no further follow up.  
The veteran denied experiencing exertional pain, but did 
experience some exertional dyspnea at times.  It was noted 
that there was no documented history of coronary artery 
disease, although there was a history of hypertension for 
which the veteran took medication.  Following the examination 
the pertinent impressions were an episode of chest pain, rule 
out ischemic heart disease, hypertension and a history of 
post-traumatic stress disorder.  It was noted that the 
veteran's pain was atypical and recommended that he obtain a 
stress echocardiogram to rule out ischemic heart disease.  A 
report of a stress echocardiogram dated in November 1998 
showed no evidence of myocardial ischemia.  The impression 
was a negative contrast stress echocardiogram.  

Following a June 2002 rating decision, which denied service 
connection for the cause of the veteran's death, the 
appellant submitted a Notice of Disagreement in July 2002.  
In that statement the appellant contended that the veteran's 
death was directly attributable to his PTSD.  She explained 
that the veteran overdosed on an illegal controlled substance 
because of his lack of ability to cope with every day 
situations, which in and of itself was caused by his PTSD.  

In a letter to the appellant dated in August 2002, the RO 
requested the appellant to complete and return an 
authorization for release of medical records in order to 
permit the RO to obtain medical records from Southern 
Regional Hospital.  The appellant returned the authorization 
later in August, and in November 2002 medical records were 
received from the Southern Regional Medical Center that are 
dated between 1997 and 2000.  These records show no treatment 
for cardiovascular, psychiatric or substance abuse 
symptomatology.  A record dated in November 2000 shows the 
veteran was seen after being involved in a motor vehicle 
accident.  At that time the veteran denied drug use or any 
excessive use of his medication.  In reviewing the veteran's 
chart it was noted that the veteran had been to the emergency 
room frequently in the past few years, usually for pain 
control or migraines when intermuscular Demerol at the Kaiser 
Office was not enough and he had to come to the emergency 
room for high doses of narcotics to control his migraines.  
In the emergency room an electrocardiogram showed a sinus 
tachycardia, but this was noted to be no significant change 
from his electrocardiogram performed in 1997.  A urine drug 
panel was also performed which showed the veteran was 
positive for opiates, barbiturates and tricyclic, but noted 
that the veteran was on prescription medication to explain 
those findings.  However, there was also cocaine in his 
urine.  The physician discussed this with the veteran and 
thought that the veteran had possibly had a seizure, although 
not witnessed at the scene.  The physician thought there was 
a possibility that the veteran did have a seizure, although 
he was not sure if it was cocaine related.  

A statement dated in October 2004 from Dr. Stuart was 
submitted at the time of the appellant's hearing before the 
BVA at the RO.  In that statement, Dr. Stuart indicated that 
he had been the physician of record for the veteran until the 
date of his death in May 2001.  He reported that the veteran 
was being treated for post-traumatic stress disorder which 
was definitely a contributing factor in his use of illegal 
drugs (i.e., cocaine).  

At the appellant's October 2004 hearing before the BVA at the 
RO she and her mother provided testimony in support of her 
claim.  Initially, as noted above, the representative related 
that the appellant had not received a Statement of the Case, 
and as such, she was unaware of the reason of the denial of 
the benefit sought.  The appellant was asked whether she 
desired to postpone the hearing or proceed and the appellant 
elected to proceed with the hearing.  The representative 
indicated that he would provide the appellant with a copy of 
the Statement of the Case following the hearing.  The 
appellant acknowledged that she understood the basis of the 
RO's denial of her claim and wanted to proceed with the 
hearing.  

During the hearing the appellant offered testimony concerning 
the appellant's drug use and explained that the veteran used 
drugs to escape reality.  She testified that they were 
together for 22 years and that she was well aware of his 
habits and the reasons for his drug abuse.  She related that 
the veteran never tried counseling or rehabilitation for his 
substance abuse.  The appellant also offered testimony 
concerning the veteran's employment and indicated that he was 
working prior to his death.  The appellant also testified 
that the veteran had never indicated that he thought of 
suicide and that he had never tried to commit suicide.  With 
respect to medical disorders the veteran had prior to his 
death, the appellant indicated that the veteran had a 
connective tissue disorder and high blood pressure, and the 
appellant's mother reminded the appellant that the veteran 
had had one kidney removed in February before he died in May.  
Both before and at the conclusion of the hearing it was 
agreed that the record would be held open for a period of 60 
days in order to allow time for the appellant to submit 
additional private medical records from Dr. Stuart.  The 
appellant was also informed that if she required additional 
time in order to submit those records to just request the 
extension of time.  

After the appellant's hearing, no request for additional time 
to submit evidence was submitted and no additional medical 
records were submitted by the appellant or her 
representative.  

Law and Analysis

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation benefits under 38 U.S.C.A. § 1310.  In 
order to do so, the evidence must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition was the 
immediate cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes a 
chronic disease, such as cardiovascular disease, including 
hypertension, which may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Nevertheless, "no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  However, in Allen v. Principi, 
237 F.3d, 1368 (Fed. Cir. 2001) the United Court of Appeals 
for the Federal Circuit held that a veteran can receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of his service-connected 
disability.  

A review of the evidence of record discloses that it is not 
entirely clear whether the veteran's death was a result of 
substance abuse or cardiovascular disease since the immediate 
cause of death on the veteran's death certificate was acute 
cocaine intoxication complicating cardiomegalymegalia.  In 
any event, the Board would note that the veteran's service 
medical records contain no evidence of cardiovascular 
disease, including hypertension during service, and medical 
records dated following separation from service do not show 
that cardiovascular disease, including hypertension, was 
manifested to a compensable degree within one year after 
separation from service.  In addition, there is no medical 
evidence of record which in any way demonstrates that the 
cardiovascular disease, including the hypertension first 
diagnosed many years following separation from service, was 
in any way causally or etiologically related to service or to 
a service connected disability.  Therefore, the veteran's 
cardiovascular disease was not shown to be related to 
service.

As for the appellant's claim that the veteran's death was 
attributable to PTSD and more specifically, that the use of 
illegal controlled substances that caused the veteran's death 
was, in essence, a manifestation of his PTSD, the Board finds 
that the record does not support this contention.  While the 
appellant may believe this to be the case, the appellant's 
opinion does not constitute competent evidence because, as a 
layperson, the appellant is not shown to have the requisite 
training and experience to offer an opinion that requires 
medical training.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition, beyond the appellant's lay opinion 
as to the etiology of the veteran's substance abuse disorder, 
the only evidence supportive of the her claim is an October 
2004 statement from Dr. Stuart.  That statement was to the 
effect that he was the veteran's physician of record until 
the date of his death and that the veteran was being treated 
for PTSD that was definitely a contributing factor in his use 
of illegal drugs.  

In regard to Dr. Stuart's October 2004 statement, the Board 
finds it is not supported by the evidence of record, 
including treatment reports from Kaiser Permanente signed by 
Dr. Stuart.  The evidence does not reflect drug use because 
of, or as a symptom of the veteran's PTSD in the years 
preceding his accidental death.  Indeed, those records do not 
appear to even show treatment for PTSD by Dr. Stuart.  In 
addition, Dr. Stuart's statement is brief, conclusory and 
contains no rationale as to the conclusion reached.  
Furthermore, the statement does not even address the 
cardiomegaly shown on the veteran's death certificate and 
listed as an immediate cause of the veteran's death.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records or other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
medical evidence, the Board is "certainly free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Skylar v. Brown, 5 Vet. App. 140 (1993).  

The Board acknowledges that there is only one statement of 
record regarding the etiology of the veteran's cause of 
death, and therefore the Board is not weighing two 
contrasting medical opinions, but rather weighing the 
statement from Dr. Stuart with all the other medical evidence 
of record.  In this regard, the Board finds that the other 
medical evidence of record, including Dr. Stuart's own 
records, do not substantiate his opinion that the veteran 
used drugs in association with his PTSD.  Medical records 
dated prior to the veteran's death do not show that he was 
receiving treatment for PTSD, nor is there any indication 
from any of the medical evidence of record, including various 
private medical records and VA examinations performed since 
the veteran's separation from service, that any substance 
abuse disorder was a manifestation of his service-connected 
PTSD.  Dr. Stuart's statement also does not address the 
cardiomegaly shown on the veteran's death certificate.  Thus, 
Dr. Stuart's statement has less probative value because it is 
based on a premise of the veteran receiving treatment for 
PTSD, when the record does not demonstrate such treatment and 
Dr. Stuart failed to provide any rationale or basis for his 
statement that the veteran's PTSD was definitely a 
contributing factor in his use of illegal drugs.  

In the absence of an explanation or supporting evidence as to 
how the veteran's PTSD was definitely a contributing factor 
in the veteran's use of illegal drugs based on clinical 
records, the Board finds that the veteran's contemporaneous 
treatment records have greater probative value than the 
brief, conclusory October 2004 statement from Dr. Stuart.  
Significantly, the appellant and her representative were 
provided the opportunity to supplement the evidence with 
additional records from Dr. Stuart, but did not submit any 
additional evidence.  The Board also observes that the record 
shows that the veteran used opiates and barbiturates as 
prescription medication for treatment of his migraine 
headaches, so that it appears from the actual clinical 
records that the veteran's use of an illegal narcotic was 
more likely related to treatment for his documented migraine 
headaches, a non service-connected disorder, rather than for 
his PTSD, which was not shown to be under active treatment.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310 are not established.


ORDER

Service connection for the cause of the veteran's death is 
denied is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


